Title: III. Thomas Jefferson to the Speaker of the House of Representatives, 4 July 1790
From: Jefferson, Thomas
To: Speaker of the House



Sir
New York July 4. 1790.

In obedience to the order of the house of representatives of Jan. 15. I have now the honor to inclose you a Report on the subject of measures, weights and coins. The length of time which intervened between the date of the order, and my arrival in this city, prevented my recieving it till the 15th. of April, and an illness which followed soon after added unavoidably some weeks to the delay; so that it was not till about the 20th. of May that I was able to finish the report. A desire to lessen the number of it’s imperfections induced me still to withold it a while: till on the 15th. of June came to my hands from Paris a printed copy of a proposition made by the Bishop of Autun to the National assembly of France, on the subject of weights and measures, and three days afterwards I recieved, thro’ the channel of the publick papers, the speech of Sr. John Riggs Miller of Apr. 13. in the British house of Commons, on the same subject. In the report which I had prepared, and was then about to give in, I had proposed the latitude of 38°. as that which should fix our standard, because it was the medium latitude of the U.S. but the proposition before the National assembly of France to take that of 45.° as being a middle term between the equator and both poles, and a term which might consequently unite the nations of both hemispheres, appeared to me so well chosen, and so just, that I did not hesitate a moment to prefer it to that of 38.° It became necessary of course to reform all my calculations to that standard; an operation which has been retarded by my other occupations.
The circumstances will, I hope, apologize for the delay which has attended the execution of the order of the house: and perhaps a disposition on their part to have due regard to the proceedings of other nations engaged on the same subject, may induce them still to defer deciding ultimately on it till their next session. Should this be the case, and should any new matter occur in the mean time, I  shall think it my duty to communicate it to the house, as supplemental to the present report. I have the honour to be with sentiments of the most profound respect, Sir, Your most obedt. & most humble servt.
